Kloss and Martinuk entered into an agreement about the purchase of a farm in Pennsylvania. Kloss paid Martinuk $300, and other payments were to be made. Kloss and his family and Martinuk- and his family lived together on the farm. During that time, Kloss, who was a carpenter, improveed the farm to the alleged amount of $600. One Bar induced Kloss and Martinuk to exchange the farm for a house in Cleveland. The negotiation was in Bar’s hands and for some reason title to the house was taken in Martinuk’s name alone, but Bar made it plain to Kloss and Martinuk that they owned the house together. Both Kloss and Martinuk and their families moved into and lived in the house.
Attorneys — John Pindros, for Kloss; H. D. Lawrencej for Martinuk and Bar; both of Cleveland.
Later Martinuk was sentenced to the' penitentiary and before going he gave a quit claim deed to the house to Bar. In this action, Mar-tinuk and Bar were made defendants. Bar claimed equitable ownership in the house only to the' extent of several hundred dollars which Martinuk owed him. The case came on appeal to the Court of Appeals, which held:
Kloss is not concerned with any claim that Bar asserted against Martinuk. Kloss and' Martinuk were joint owners of the house regardless of the fact that it was conveyed to Martinuk alone. When Martinuk took title, he became trustee to' the extent of one-half interest in the house for Kloss. The conveyance by Martinuk to Bar may have conveyed Martinuk’s half interest, but it had no effect upon the equitable one-half interest of Kloss. Kloss is. entitled to equitable relief and a decree will be drawn setting apart his one-half interest and to invest him with legal as well as equitable title thereto.